Citation Nr: 0941324	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  05-36 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1969 to May 
1973, July 1973 to July 1979, and March 1981 to August 1991.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied entitlement to service 
connection for diabetes mellitus to include as secondary to 
herbicide exposure.

The Veteran testified during an informal conference hearing 
before a Decision Review Officer (DRO) in January 2006; a 
report of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  The Veteran did not serve within the land borders of 
Vietnam or in the inland waters of the Republic of Vietnam 
while on active duty; therefore, exposure to an herbicide 
agent is not presumed.  

3.  The evidence of record demonstrates the Veteran's 
diabetes mellitus is not a result of any established event, 
injury, or disease during active service, nor was it shown 
within one year following separation from service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure 
or other causes.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in June 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in June 2004. 
 This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in June 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006 and April 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Statements from the Veteran and his representative, service 
personnel and treatment records and VA treatment records have 
been obtained and associated with his claims file.  

Finally, VA need not conduct an examination with respect to 
the service connection claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4). 
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent medical evidence does not provide 
any indication that the Veteran's diagnosed diabetes may be 
associated with his military service.

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a) (2009).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, diabetes mellitus shall be 
service-connected if certain requirements of §3.307 are met, 
even though there is no record of such disease during 
service.  38 C.F.R. § 3.309 (2009).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 
(2009)

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a) (2009).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he developed diabetes mellitus as a 
result of exposure to Agent Orange (herbicides).  

The Veteran's DD Form 214 (separation from service), 
reflected that he served as an electrician and construction 
equipment supervisor with the United States Navy.  Awarded 
medals included the VSM (Vietnam Service Medal).  A January 
2006 report from the National Personnel Records Center 
confirms that the Veteran served with a reconnaissance attack 
squadron stationed in the official waters of the Republic of 
Vietnam from November 1, 1971 to November 2, 1971, November 
19, 1971 to December 31, 1971, January 9, 1972 to February 3, 
1972, February 9, 1972 to March 2, 1972, March 13, 1972 to 
March 23, 1972, April 7, 1972 to May 19, 1972, May 24, 1972 
to May 25, 1972, and May 31, 1972 to June 14, 1972, but was 
unable to determine whether he had in-country service in the 
Republic of Vietnam.

Service treatment records are entirely silent for any 
complaints, findings or reference to any endocrine problems, 
including diabetes mellitus.  Periodic physical examination 
reports dated in May 169, July 1973, March 1979, January 
1986, and November 1986 all include laboratory testing.  Each 
time, urinalysis was negative for sugar.  At the time of his 
retirement physical examination from service, dated in August 
1991, a urinalysis was negative for sugar.  

In his application for VA compensation, received in June 
2004, the Veteran indicated that he had been treated for 
diabetes mellitus since May 2003.  VA progress notes dated 
from July 2004 to July 2008 reveal treatment and diagnosis of 
diabetes mellitus but do not opine the etiology of the 
disorder. 

The Veteran asserts in his August 2005 statement that he was 
exposed to herbicides because one of his duties on the ship 
was to assist with the loading of bombs onto the aircraft, 
and that he believed the bombs were loaded with the defoliant 
known as Agent Orange.  He also reported in his January 2006 
informal conference that he may have stopped in Vietnam while 
flying home for emergency leave.  He requested additional 
time (60 days) to obtain information showing his presence in 
Vietnam.  He did not provide that information.

The United States Court of Appeals for Veterans Claims 
(Court") in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
reversed a Board decision denying service connection for 
disabilities claimed as a result of exposure to herbicides.  
That decision was appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  On 
September 21, 2006, VA imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay included those involving claims based on 
herbicide exposure in which the only evidence of exposure was 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  In its May 2008 decision, 
the United States Court of Appeals for the Federal Circuit 
found that VA reasonably interpreted 38 U.S.C. § 
1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as requiring 
the physical presence of a veteran within the land borders of 
Vietnam (including inland waterways) during service, and that 
the receipt of the Vietnam Service Medal alone, does not 
establish service in Vietnam.  The United States Supreme 
Court, declined to review the case, and the decision of the 
Federal Circuit in Haas v. Peake is now final.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Veteran's service in the waters off of Vietnam is not 
disputed; multiple brief periods of service in the official 
waters of Vietnam have been verified, as noted above.  
However, such service in the official waters off the coast of 
Vietnam does not constitute "service in the Republic of 
Vietnam."  See VAOPGCPREC 27-97 (O.G.C. Prec.27- 97); see 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Instead, 
"service in the Republic of Vietnam" requires visitation in 
Vietnam.  See 38 C.F.R. §§ 3.307(a), 3.313(a) (2009).

The Board accepts the statement made by the Veteran in August 
2005 regarding his duty off the shores of Vietnam as 
credible.  "It is the duty of the BVA as the factfinder to 
determine credibility of the testimony and other lay 
evidence." Culver v. Derwinski, 3 Vet.App. 292, 297 (1992).  
The statement of the Veteran during his January 2006 RO 
informal conference is not accepted as credible, as it was 
given after the basis for the denial (no service in Vietnam) 
was given by the RO, and that statement was not confirmed by 
the record.  There is simply no evidence that the Veteran set 
foot in Vietnam.  Therefore, exposure to herbicides within 
the landmass of Vietnam cannot be presumed.  Accordingly, the 
Board finds that the Veteran is not entitled to the statutory 
presumption of Agent Orange exposure pursuant to 38 C.F.R. § 
3.307(a)(6)(iii).

However, the regulations governing presumptive service 
connection for herbicide exposure do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the Veteran's 
claim under the provisions governing direct service 
connection.  See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

As noted above, the medical evidence of record contains no 
findings of diabetes mellitus until May 2003  - more than 12 
years after separation from service - and cannot be presumed 
to have incurred in service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  Moreover, there is no competent medical 
evidence that even suggests any medical relationship between 
diabetes mellitus diagnosed post-service and herbicide 
exposure or any other event, injury, or disease during active 
service.  Therefore, the Veteran's claim for service 
connection for diabetes mellitus must be denied on a direct 
basis, as well as on a presumptive basis.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that he has 
diabetes mellitus as a result of events during military 
service, to include herbicide exposure.  However, questions 
of medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his diabetes 
mellitus disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for diabetes mellitus must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to in-service herbicide exposure, is 
denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


